DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a control circuit comprising:
a first fail-safe circuit, having a reference potential common to that of the first power supply, and 30 configured to generate driving commands with respect to the upper arm driving circuit and the lower arm driving circuit; and
a second fail-safe circuit, having a reference potential common to that of the second power supply, and configured to generate driving commands with respect to the upper arm driving circuit or the lower arm driving circuit,
wherein the upper arm driving circuit or the lower arm driving circuit has two driving command input functions having different reference potentials, wherein one of the two driving command input functions is an input function to input the driving commands output from the first fail-safe circuit, and the other of the two driving command input functions is an input function to input the driving commands output from the second fail-safe circuit, and
wherein the first fail-safe circuit and the second fail-safe circuit provide a fail-safe function that turns on the upper arm switching elements of all phases or the lower arm switching elements of all phases in the bridge circuit, to short-circuit windings of the motor.
For claim 2, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an inverter device comprising:
a first fail-safe circuit, having an anode potential of the first power supply as a reference potential, and configured to generate driving commands with respect to the upper arm driving circuit and the lower arm driving circuit; and
a second fail-safe circuit, having an anode potential of the second power supply as a reference potential, and configured to generate driving commands with respect to the lower arm driving circuit,
wherein the lower arm driving circuit has two driving command input functions having different reference potentials,
wherein one of the two driving command input functions is an input function to input the driving commands output from the first fail-safe circuit, and the other of the two driving command input functions is an input function to input the driving commands output from the second fail-safe circuit, and
wherein the first fail-safe circuit and the second fail-safe circuit provide a fail-safe function that turns on the upper arm switching elements of all phases or the lower arm switching elements of all phases in the bridge circuit, to short-circuit windings of the motor.
Claims 3-6 and 12 are allowed because they depend on claim 2.
For claim 7, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, an inverter device comprising:
a first fail-safe circuit, having an anode potential of the first power supply as a reference potential, and configured to generate driving commands with respect to the upper arm driving circuit and the lower arm driving circuit; and


wherein the upper arm driving circuit has two driving command input functions having different reference potentials,
wherein one of the two driving command input functions is an input function to input the driving commands output from, the first fail-safe circuit, and the other of the two driving command input functions is an input function to input the driving commands output from the second fail-safe circuit, and
wherein the- first fail-safe circuit and the second fail-safe circuit provide a fail-safe function that turns on the upper arm switching elements of all phases or the lower arm switching elements of all phases in the bridge circuit, to short-circuit windings of the motor.
Claims 8-11 and 13 are allowed because they depend on claim 7.
The prior art made of record in form 892 and 1449, discloses a motor assembly. One of the closest prior art US 8,884,577 B2 to Tsuji et al. discloses a control apparatus for a rotary electric machine receiving power from a DC power supply, a DC-AC converting circuit is provided with serially connected circuits each having high potential-side and low-potential side  switching elements. When a short circuit occurs at the switching elements, all the switching element are turned OFF for failsafe and a path connecting the machine and the battery is opened. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846